The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 14, 2014

                                       No. 04-14-00243-CR

                                Robert Rodriguez FERNANDEZ,
                                           Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2007CR5515
                           Honorable Melisa Skinner, Judge Presiding

                                          ORDER
       The trial court imposed sentence on February 25, 2014. Appellant had thirty days to file
a motion for new trial. See TEX. R. APP. P. 21.4(a); Rodarte v. State, 860 S.W.2d 108, 109 (Tex.
Crim. App. 1993). Because the clerk’s record does not show Appellant timely filed a motion for
new trial, the notice of appeal was due to be filed on March 27, 2014. See TEX. R. APP. P.
26.2(a)(1). Appellant’s notice of appeal was filed with the trial court on April 7, 2014.
        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a timely motion for new trial, a
defendant’s notice of appeal is timely filed if filed within thirty days after (1) the day sentence is
imposed or suspended in open court, or (2) the day the trial court enters an appealable order. See
TEX. R. APP. P. 26.2; Olivo, 918 S.W.2d at 522. In this case, the appellate record does not show
that Appellant’s notice of appeal was timely filed.
        A late notice of appeal may be considered timely so as to invoke a court of appeal’s
jurisdiction if
       (1) it is filed within fifteen days of the last day allowed for filing,
       (2) a motion for extension of time is filed in the court of appeals within fifteen
           days of the last day allowed for filing the notice of appeal, and
       (3) the court of appeals grants the motion for extension of time.
Olivo, 918 S.W.2d at 522; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (stating that an out-of-time appeal from a final felony conviction may be
sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal
Procedure).
        Therefore, we ORDER Appellant to show cause in writing within FIFTEEN DAYS of
the date of this order why this appeal should not be dismissed for want of jurisdiction. See Olivo,
918 S.W.2d at 522; Ater, 802 S.W.2d at 243.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court